


117 HR 5460 IH: Virgin Islands Visa Waiver Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5460
IN THE HOUSE OF REPRESENTATIVES

September 30, 2021
Ms. Plaskett introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To establish the Virgin Islands visa waiver program.

 
1.Short titleThis Act may be cited as the Virgin Islands Visa Waiver Act of 2021. 2.Addition of Virgin Islands visa waiver to Guam and Northern Mariana Islands visa waiver (a)In generalSection 212(l) of the Immigration and Nationality Act (8 U.S.C. 1182(l)) is amended to read as follows: 
 
(l)Guam and northern mariana islands visa waiver program; virgin islands visa waiver program 
(1)In generalThe requirement of subsection (a)(7)(B)(i) may be waived by the Secretary of Homeland Security, in the case of an alien applying for admission as a nonimmigrant visitor for business or pleasure and solely for entry into and stay in Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States, for a period not to exceed 45 days, if the Secretary of Homeland Security, after consultation with the Secretary of the Interior, the Secretary of State, and the Governor of Guam and the Governor of the Commonwealth of the Northern Mariana Islands, or the Governor of the Virgin Islands of the United States, as the case may be, determines that— (A)an adequate arrival and departure control system has been developed in Guam and the Commonwealth of the Northern Mariana Islands, and the Virgin Islands of the United States; and 
(B)such a waiver does not represent a threat to the welfare, safety, or security of the United States or its territories and commonwealths. (2)Alien waiver of rightsAn alien may not be provided a waiver under this subsection unless the alien has waived any right— 
(A)to review or appeal under this Act an immigration officer’s determination as to the admissibility of the alien at the port of entry into Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States; or (B)to contest, other than on the basis of an application for withholding of removal under section 241(b)(3) of this Act or under the Convention Against Torture, or an application for asylum if permitted under section 208 of this Act, any action for removal of the alien. 
(3)RegulationsAll necessary regulations to implement this subsection shall be promulgated by the Secretary of Homeland Security, in consultation with the Secretary of the Interior and the Secretary of State. The promulgation of such regulations shall be considered a foreign affairs function for purposes of section 553(a) of title 5, United States Code. At a minimum, such regulations should include, but not necessarily be limited to— (A)a listing of all countries whose nationals may obtain the waivers provided by this subsection; and 
(B)any bonding requirements for nationals of some or all of those countries who may present an increased risk of overstays or other potential problems, if different from such requirements otherwise provided by law for nonimmigrant visitors. (4)FactorsIn determining whether to grant or continue providing the waiver under this subsection to nationals of any country, the Secretary of Homeland Security, in consultation with the Secretary of the Interior and the Secretary of State, shall consider all factors that the Secretary deems relevant, including electronic travel authorizations, procedures for reporting lost and stolen passports, repatriation of aliens, rates of refusal for nonimmigrant visitor visas, overstays, exit systems, and information exchange. 
(5)SuspensionThe Secretary of Homeland Security shall monitor the admission of nonimmigrant visitors to Guam and the Commonwealth of the Northern Mariana Islands, and the Virgin Islands of the United States, under this subsection. If the Secretary determines that such admissions have resulted in an unacceptable number of visitors from a country remaining unlawfully in Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States, unlawfully obtaining entry to other parts of the United States, or seeking withholding of removal or asylum, or that visitors from a country pose a risk to law enforcement or security interests of Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States, or of the United States (including the interest in the enforcement of the immigration laws of the United States), the Secretary shall suspend the admission of nationals of such country under this subsection. The Secretary of Homeland Security may in the Secretary’s discretion suspend the Guam and Northern Mariana Islands visa waiver program, or the Virgin Islands visa waiver program, at any time, on a country-by-country basis, for other good cause. (6)Addition of countriesThe Governor of Guam and the Governor of the Commonwealth of the Northern Mariana Islands, or the Governor of the Virgin Islands of the United States, may request the Secretary of the Interior and the Secretary of Homeland Security to add a particular country to the list of countries whose nationals may obtain the waiver provided by this subsection, and the Secretary of Homeland Security may grant such request after consultation with the Secretary of the Interior and the Secretary of State, and may promulgate regulations with respect to the inclusion of that country and any special requirements the Secretary of Homeland Security, in the Secretary’s sole discretion, may impose prior to allowing nationals of that country to obtain the waiver provided by this subsection.. 
(b)Regulations deadlineNot later than one year after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of the Interior and the Secretary of State, shall promulgate any necessary regulations as described in subsection (a) required to implement the waiver provided in such subsection for the Virgin Islands. (c)Waiver countriesThe regulations described in subsection (b) shall include a listing of all member or associate member countries of the Caribbean Community (CARICOM) whose nationals may obtain, on a country-by-country basis, the waiver provided by this section, except that such regulations shall not provide for a listing of any country if the Secretary of Homeland Security determines that such country’s inclusion on such list would represent a threat to the welfare, safety, or security of the United States or its territories and commonwealths. 
(d)Conforming amendments 
(1)Documentation requirementsSection 212(a)(7)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(7)(B)(iii)) is amended to read as follows:  (iii)Special visa waiver programsFor a provision authorizing waiver of clause (i) in the case of visitors to Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States, see subsection (l).. 
(2)Admission of nonimmigrantsSection 214(a)(1) of such Act (8 U.S.C. 1184(a)(1)) is amended by striking Guam or the Commonwealth of the Northern Mariana Islands each place such term appears and inserting Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States. (e)FeesThe Secretary of Homeland Security shall establish an administrative processing fee to be charged and collected from individuals seeking to enter the Virgin Islands in accordance with section 212(l) of the Immigration and Nationality Act (8 U.S.C. 1182(l)), as amended by this Act. Such fee shall be set at a level that will ensure recovery of the full costs of such processing, any additional costs associated with the administration of the fees collected, and any sums necessary to offset reduced collections of the nonimmigrant visa fee or the electronic travel authorization fee that otherwise would have been collected from such individuals. 

